           Case 1:19-cv-02316-RC Document 67 Filed 01/06/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


   DAVID ALAN CARMICHAEL, et al.,

                          Plaintiffs,

                  v.                                 Civil Action No. 19-2316 (RC)

  MICHAEL POMPEO, in his official capacity
  as Secretary of State, et al.,

                          Defendants.


                       DEFENDANTS’ CONSOLIDATED RESPONSE
                       TO PLAINTIFFS’ NOTICES AND DEMANDS

       Plaintiffs David Alan Carmichael, Lawrence Donald Lewis, and William Mitchell Pakosz

have each filed papers styled as a “Notice and Demand,” each demanding that Defendants “cease

and desist from delaying, remanding, staying, obstructing or in any otherwise [sic] impeding the

judicial process of this civil action under the guise of needing to verify [Plaintiffs’] identify with

regard to the processing of [Plaintiffs’] passport renewal applications[.]” See ECF No. 57 at 4

(regarding Plaintiff Carmichael); ECF No. 53 (Plaintiff Pakosz) at 5; and ECF No. 56 (Plaintiff

Lewis) at 2. Although Plaintiffs’ “demands” are addressed to Defendants directly, and do not

specifically request an Order from the Court, these filings were subsequently docketed as motions

for an order to show cause. See ECF Nos. 58, 59, & 60. To the extent these filings are constituted

as separate motions (apart from Defendants’ pending motion for a voluntary remand, see ECF No.

61), they should be denied.

       The crux of Plaintiffs’ collective “demand” is that, in Plaintiffs’ view, the State Department

has no basis to question or verify Plaintiffs’ identities or eligibility for the passport benefits they

seek because it is undisputed that the Department previously issued passports to each Plaintiff.
          Case 1:19-cv-02316-RC Document 67 Filed 01/06/21 Page 2 of 4




However, as explained by Defendants in requesting a remand, see Defs.’ Reply (ECF No. 66) at

6, the prior issuance of a passport does not necessarily warrant an “automatic” approval of any

subsequent renewal application. While there is a separate process for applicants who have

previously been issued a passport valid for 10 years in his or her own name (see 22 C.F.R. §

51.21(b)), no statute or regulation provides that a passport holder is entitled to a passport in the

future just because the Department previously issued her one. In fact, the Department’s passport

regulations require all passport authorizing officers to review each and every “passport application

and all documents, photographs and statements submitted in support of the application in

accordance with guidance issued by the Department.” See 22 C.F.R. § 51.5(b). This necessarily

includes passport renewal applications.

        Like all other passport applications, passport renewal applications must be reviewed to

ensure the identity and nationality of the applicants.      See 22 C.F.R. §§ 51.23-24 (identity

verification), 51.25 (reviewing name discrepancies), 51.40-45 (citizenship verification). What is

more, the regulations afford the Department discretion to ask for additional evidence of a passport

renewal applicant’s identity and nationality. See 22 C.F.R. §§ 51.23(c) and 51.45. Additionally,

the Department is duty-bound to determine whether applicants have other ineligibilities for a U.S.

passport. These include, among others, persons who are wanted felons and fugitives, persons who

have criminal court orders prohibiting travel, certain persons delinquent with child support

payments, certain sex offenders, and certain persons in arrears on federal taxes. See 22 C.F.R. §

51.60. In order to identify these persons, the Department receives electronic data transmissions

from various federal and state agencies, and this data is run against various data points on each

and every application. See Fultz Decl. (ECF No. 24-3) ¶ 11. Thus, it can hardly be said that

previously being issued a passport entitles a passport holder to future passports.



                                                 2
           Case 1:19-cv-02316-RC Document 67 Filed 01/06/21 Page 3 of 4




        For these reasons, Plaintiffs lack any legal basis to seek an order to prohibit Defendants

from fulfilling their obligations to review their passport applications for any potential ineligibilities

under Department regulations. Moreover, Plaintiffs point to no legal authority, nor can they, that

mandates the renewal of passports under the circumstances presented in this matter. As discussed

above, the fact that each Plaintiff previously obtained a passport is insufficient to establish

eligibility for future passports. Notably, Defendants’ motion for a voluntary remand (which

Plaintiffs oppose) would provide Plaintiffs with an opportunity to potentially establish their

eligibility without the need to submit any social security numbers. Therefore, to the extent

Plaintiffs seek an order to show cause that would ultimately prohibit Defendants from fulfilling

their responsibilities under Department regulations, the Court should deny those motions.

Dated January 6, 2021                   Respectfully submitted,

                                        MICHAEL R. SHERWIN
                                        Acting United States Attorney

                                        BRIAN P. HUDAK
                                        Acting Chief, Civil Division

                                        /s/ Christopher C. Hair
                                        CHRISTOPHER C. HAIR, PA Bar No. 306656
                                        Assistant United States Attorney
                                        555 Fourth Street, N.W.
                                        Washington, D.C. 20530
                                        (202) 252-2541
                                        Christopher.Hair@usdoj.gov

                                        Counsel for Defendants




                                                   3
          Case 1:19-cv-02316-RC Document 67 Filed 01/06/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of January, 2021, I caused a copy of the foregoing to

be served on pro se Plaintiffs David Carmichael, William Mitchell Pakosz, and Lawrence Donald

Lewis, via U.S. Mail with pre-paid postage, addressed as follows:


       David Alan Carmichael
       1748 Old Buckroe Road
       Hampton, VA 23664

       William Mitchell Pakosz
       P.O. Box 25
       Matteson, IL 60443

       Lawrence Donald Lewis
       966 Bourbon Lane
       Nordman, ID 83848


                                            /s/ Christopher C. Hair
                                            CHRISTOPHER C. HAIR
                                            Assistant United States Attorney
